Adams, C. J.
This court cannot take jurisdiction of a case unless our jurisdiction appears affirmatively from the record. Where cases ^ire submitted upon an abstract, we assume that the abstract shows the whole record, so far as it is material. If the abstract does not show that we have jurisdiction, we can do nothing but dismiss the case. The abstract before us does not show that an appeal was taken. This it should show. Rule of Court, 98. We have no jurisdiction of the case except upon appeal. It is true that the appellee appears; but appearance does not confer jurisdiction upon an appellate court. In the absence of an appeal, the appellate court lacks more than j urisdiction of the person of the appellee. It is true, also, that the appellee in this case does not raise the question of a want of jurisdiction; but a court should see to it of its own motion that the case is one of which it appears to have jurisdiction. We think that the appeal must be
Dismissed.